DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Regarding claim 1, on lines 13 – 15, the recitation “wherein the applied heat of the activating step heats the adhesive material to from approximately 60 degrees Celsius to approximately 160 degrees Celsius” should be “wherein the applied heat of the activating step heats the adhesive material from approximately 60 degrees Celsius to approximately 160 degrees Celsius.”  
Regarding claim 8, on lines 6 – 8, the recitation “wherein the activation by heating heats the adhesive material to from approximately 60 degrees Celsius to approximately 160 degrees Celsius” should be “wherein the activation by heating heats the adhesive material from approximately 60 degrees Celsius to approximately 160 degrees Celsius.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haruna et al. (U.S. Patent Publication No. 2019/0373716) in view of Rachi et al. (U.S. Patent Publication No. 2016/0012943).
Regarding claim 8, in Figures 8 and 9, Haruna discloses an electronic device comprising; a pattern of a conductive adhesive material (70; the adhesive layer 70 includes conductive particles 71 and an adhesive resin 72, paragraph [0066]) applied to a surface of a substrate (61); and a metal (80) secured atop the pattern of conductive adhesive material by activation of the conductive adhesive material using at least one of mechanical pressure and heat while the portion of the metal is in contact with the Note: the claim recites “a metal secured atop the pattern of conductive adhesive material by activation of the conductive adhesive material using at least one of mechanical pressure and heat.”  Thus, the application of heat only meets the claim requirement.]. Haruna does not specifically disclose wherein the viscosity of the conductive adhesive material before activation is between about 1,000 and about 3,000 mPa-s.  However, Rachi teaches an adhesive resin having a viscosity in a range of 1000 to 20,000 mPa-s before heat application (paragraph [0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the conductive adhesive material of Haruna to have a viscosity before activation between about 1,000 and about 3,000 mPa-s as taught by Rachi in order for the adhesive material to be able to be melted and activated sufficiently enough for the adhesive material to join the first and second substrates. 
Regarding claim 9, Haruna discloses wherein the conductive adhesive material comprises between about 10 and about 40 wt% of conductive carbon black (Figures 8 - 9).
Regarding claim 10, Haruna discloses wherein the conductive adhesive material comprises a conductive carbon black and two or more polymers, wherein one of the two or more polymers comprises ethylene acrylic acid copolymer (Figures 8 - 9).

Regarding claim 12, Haruna discloses wherein the conductive adhesive material conducts electricity over localized disruptions of the electrical conductivity of the metal (Figures 8 - 9). 

Allowable Subject Matter
Claims 1, 3 – 7, 13, and 17 – 19 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847